
QuickLinks -- Click here to rapidly navigate through this document


EXHIBIT 10.17


UNITEDGLOBALCOM, INC.

1993 STOCK OPTION PLAN

(amended and restated effective January 30, 2002)

--------------------------------------------------------------------------------


TABLE OF CONTENTS


 
   
  Page

--------------------------------------------------------------------------------


ARTICLE I
 
1
INTRODUCTION
 
1   1.1   Establishment   1   1.2   Purposes   1   1.3   Effective Date;
Amendment   1
ARTICLE II
 
1
DEFINITIONS
 
1   2.1   Definitions   1
ARTICLE III
 
3
PLAN ADMINISTRATION
 
3   3.1   General   3
ARTICLE IV
 
3
STOCK SUBJECT TO THE PLAN
 
3   4.1   Number of Shares   3   4.2   Adjustments for Stock Split, Stock
Dividend, Etc.   4   4.3   Adjustments for Certain Distributions of Property   4
  4.4   Distributions of Capital Stock and Indebtedness   4   4.5   No Rights as
Stockholder   4   4.6   Fractional Shares   4   4.7   Determination by the
Committee, Etc.   4
ARTICLE V
 
4
PARTICIPATION
 
4   5.1   In General   4   5.2   Maximum Share Grant   5
ARTICLE VI
 
5
STOCK OPTIONS
 
5   6.1   Grant of Options to Eligible Employees and Eligible Consultants   5  
6.2   Option Certificates   5   6.3   Certain Option Terms   5   6.4  
Restrictions on Incentive Options   8   6.5   Shareholder Privileges   8   6.6  
Shares Subject to Option   8
ARTICLE VII
 
9
CORPORATE REORGANIZATION; CHANGE IN CONTROL
 
9   7.1   Change in Control   9   7.2   Reorganization   9   7.3   Required
Notice   9   7.4   Acceleration of Exercisability   10

i

--------------------------------------------------------------------------------


ARTICLE VIII
 
10
EMPLOYMENT; TRANSFERABILITY
 
10   8.1   Service   10   8.2   Other Employee Benefits   10   8.3  
Transferability   10
ARTICLE IX
 
11
GENERAL RESTRICTIONS
 
11   9.1   Investment Representations   11   9.2   Compliance with Securities
Laws   11   9.3   Changes in Accounting Rules   11
ARTICLE X
 
11
WITHHOLDING
 
11   10.1   Withholding Requirement   11   10.2   Withholding With Stock   12
ARTICLE XI
 
12
MISCELLANEOUS
 
12   11.1   Expiration   12   11.2   Amendments, Etc   12   11.3   Treatment of
Proceeds   12   11.4   Section Headings   12   11.5   Severability   12   11.6  
Gender and Number   12

ii

--------------------------------------------------------------------------------




UNITEDGLOBALCOM, INC.
1993 STOCK OPTION PLAN
(as amended and restated effective January 30, 2002)



ARTICLE I

INTRODUCTION


        1.1  Establishment. United International Holdings, Inc., a Delaware
corporation ("UIH"), effective June 1, 1993, established the United
International Holdings, Inc. 1993 Stock Option Plan (the "Plan") for certain
employees of the Company (as defined in subsection 2.1(e)) and certain
consultants to the Company. UIH changed its name to UnitedGlobalCom, Inc.
effective as of July 23, 1999. The name of the Plan has been changed
accordingly, effective as of August 27, 1999, to UnitedGlobalCom, Inc. 1993
Stock Option Plan. The Plan was assumed by New UnitedGlobalCom, Inc., now known
as UnitedGlobalCom, Inc., on January 30, 2002.

        1.2  Purposes. The purposes of the Plan are to provide those who are
selected for participation in the Plan with added incentives to continue in the
long-term service of the Company and to create in such persons a more direct
interest in the future success of the operations of the Company by relating
incentive compensation to increases in shareholder value, so that the income of
those participating in the Plan is more closely aligned with the income of the
Company's shareholders. The Plan is also designed to provide a financial
incentive that will help the Company attract, retain and motivate the most
qualified employees and consultants.

        1.3  Effective Date; Amendment. The initial effective date of the Plan
was June 1, 1993. The Plan is amended and restated, as of January 30, 2002, to
incorporate all amendments since the date of the last restatement of the Plan on
March 24, 2002. The provisions of the Plan, as so amended and restated, shall
apply to any Option (as defined in subsection 2.1(l)) granted on or after
January 30, 2002, and, to the extent that the provisions of this amended and
restated Plan do not adversely affect the Option, shall also apply to Options
granted prior to January 30, 2002.


ARTICLE II

DEFINITIONS


        2.1  Definitions. The following terms shall have the meanings set forth
below:

(a)"Affiliated Corporation" means any corporation or other entity (including but
not limited to a partnership) that is affiliated with UnitedGlobalCom through
stock ownership or otherwise and is treated as a common employer under the
provisions of Sections 414(b) and (c) of the Code, provided, however, that for
purposes of Incentive Options granted pursuant to the Plan, an "Affiliated
Corporation" means any parent or subsidiary of UnitedGlobalCom as defined in
Section 424 of the Code.

(b)"Board" means the Board of Directors of UnitedGlobalCom.

(c)"Class A Stock" means the Class A Common Stock, $0.01 par value, of
UnitedGlobalCom.

(d)"Class B Stock" means the Class B Common Stock, $0.01 par value, of
UnitedGlobalCom.

(c)"Code" means the Internal Revenue Code of 1986, as it may be amended from
time to time.

(d)"Committee" means the committee appointed pursuant to Section 3.1.

(e)"Company" means UnitedGlobalCom and the Affiliated Corporations.

1

--------------------------------------------------------------------------------

(f)"Disabled" or "Disability" shall have the meaning given to such terms in
Section 22(e)(3) of the Code.

(g)"Eligible Consultants" means those consultants and other individuals who
provide services to the Company and whose judgment, initiative and effort are
important to the Company for the management and growth of its business. For
purposes of the Plan, Eligible Consultants include only those individuals who do
not receive wages subject to the withholding of federal income tax under
Section 3401 of the Code. Eligible Consultants do not include the Company's
directors who are not employees of the Company.

(h)"Eligible Employees" means those employees (including, without limitation,
officers and directors who are also employees) of the Company, whose judgment,
initiative and efforts are important to the Company for the management and
growth of its business. For purposes of the Plan, an employee is an individual
who wages are subject to the withholding of federal income tax under
Section 3401 of the Code. Employee shall not include any individual (1) who
provides services to the Company or any subsidiary or division thereof under an
agreement, contract, or any other arrangement pursuant to which the individual
is initially classified as an independent contractor or (2) whose remuneration
for services has not been treated initially as subject to the withholding of
federal income tax pursuant to section 3401 of the Code even if the individual
is subsequently reclassified as a common law employee as a result of a final
decree of a court of competent jurisdiction or the settlement of an
administrative or judicial proceeding. Leased employees within the meaning of
section 414(n) of the Code shall not be treated as employees under this Plan.

(i)"Fair Market Value" of a share of Class A Stock or Class B Stock shall be the
last reported sale price of the Class A Stock or Class B Stock, as applicable,
on the NASDAQ National Market System on the day the determination is to be made,
or if no sale took place on such day, the average of the closing bid and asked
prices of the Class A Stock or Class B Stock, as applicable, on the NASDAQ
National Market System on such day, or if the market is closed on such day, the
last day prior to the date of determination on which the market was open for the
transaction of business, as reported by the NASDAQ National Market System. If,
however, the Class A Stock or the Class B Stock is listed or admitted for
trading on a national securities exchange, the Fair Market Value of a share of
Class A Stock or Class B Stock shall be the last sale price or, if no sales took
place, the average of the closing bid and asked prices of the Class A Stock or
the Class B Stock, as applicable, on the day the determination is to be made, or
if the market is closed on such day, the last day prior to the date of
determination on which the market was open for the transaction of business, as
reported in the principal consolidated transaction reporting system for the
principal national securities exchange on which the Class A Stock or Class B
Stock is listed or admitted for trading. If the Class A Stock is not listed or
traded on the NASDAQ National Market System or on any national securities
exchange, the Fair Market Value of the Class A Stock for purposes of the grant
of Options under the Plan shall be determined by the Committee in good faith. If
the Class B Stock is not listed or traded on the NASDAQ National Market System
or on any national securities exchange, the Fair Market Value of the Class B
Stock for purposes of the grant of Options under the Plan shall be equal to the
Fair Market Value of the Class A Stock.

(j)"Incentive Option" means an Option designated as such and granted in
accordance with the requirements of Section 422 of the Code.

(k)"Non-Qualified Option" means any Option other than an Incentive Option.

(l)"Option" means a right to purchase Stock at a stated or formula price for a
specified period of time. Options granted under the Plan shall be either
Incentive Options or Non-Qualified Options.

2

--------------------------------------------------------------------------------

(m)"Option Certificate" shall have the meaning given to such term in Section 6.2
hereof.

(n)"Option Holder" means an Eligible Employee or Eligible Consultant designated
by the Committee from time to time who has been granted one or more Options
under the Plan.

(o)"Option Price" means the price at which each share of Stock subject to an
Option may be purchased, determined in accordance with subsection 6.3(b).

(p)"Share" means a share of Stock.

(q)"UnitedGlobalCom" means UnitedGlobalCom, Inc., a Delaware corporation, as
successor in interest to UGC Holdings, Inc. formerly known as
UnitedGlobalCom, Inc., and any successor thereto.

(r)"Stock" means the Class A Stock and the Class B Stock.


ARTICLE III

PLAN ADMINISTRATION


        3.1  General. The Committee shall be responsible for administration of
the Plan. The Committee shall consist of members of the Board who are empowered
hereunder to take actions in administration of the Plan. Members of the
Committee shall be appointed from time to time by the Board, shall serve at the
pleasure of the Board and may resign at any time upon written notice to the
Board. The Committee shall be so constituted that it satisfies the requirement
of "disinterested administration" imposed by Rule 16b-3 promulgated by the
Securities and Exchange Commission under the Securities Exchange Act of 1934, as
such rule may be amended from time to time, and each successor applicable rule
thereunder. The Committee shall determine the form or forms of the Option
Certificates and other agreements with Option Holders that shall evidence the
particular provisions, terms, conditions, rights and duties of UnitedGlobalCom
and the Option Holders with respect to Options granted pursuant to the Plan,
which provisions need not be identical except as may be provided herein;
provided, however, that Eligible Consultants shall not be eligible to receive
Incentive Options. The Committee may from time to time adopt such rules and
regulations for carrying out the purposes of the Plan as it may deem proper and
in the best interests of the Company. The Committee may correct any defect,
supply any omission or reconcile any inconsistency in the Plan or in any
agreement entered into hereunder in the manner and to the extent it shall deem
expedient and it shall be the sole and final judge of such expediency. No member
of the Committee shall be liable for any action or determination made in good
faith. The determinations, interpretations and other actions of the Committee
pursuant to the provisions of the Plan shall be binding and conclusive for all
purposes and on all persons.


ARTICLE IV

STOCK SUBJECT TO THE PLAN


        4.1  Number of Shares. The total number of Shares as to which Options
may be granted pursuant to the Plan shall be an aggregate of 39,200,000 Shares,
which may be any combination of Class A Stock or Class B Stock as the Committee
shall determine in its sole discretion; provided however, that no more than
3,000,000 Shares as to which Options may be granted may be Class B Stock. Such
number shall be adjusted in accordance with the provisions of Section 4.2.
Shares issued upon the exercise of Options shall be applied to reduce the
maximum number of Shares remaining available for use under the Plan. Shares
underlying expired or terminated and unexercised Options are available for grant
of Options under the Plan. Shares withheld by the Company pursuant to
Section 10.2 and Shares used to pay the Option Price are not available for the
grant of Options under the Plan. The Company shall at all times during the term
of the Plan and while any Options are outstanding retain as authorized and

3

--------------------------------------------------------------------------------

unissued Stock, or as treasury Stock, at least the number of Shares from time to
time required under the provisions of the Plan, or otherwise assure itself of
its ability to perform its obligations hereunder.

        4.2  Adjustments for Stock Split, Stock Dividend, Etc. If
UnitedGlobalCom shall at any time increase or decrease the number of its
outstanding Shares by means of payment of a stock dividend or any other
distribution upon such Shares payable in Stock, or through a stock split,
subdivision, consolidation, combination, reclassification or recapitalization
involving the Stock, or change in any way the rights and privileges of such
Shares, then the numbers, rights and privileges of the following shall be
increased, decreased or changed in like manner as if the corresponding Shares
had been issued and outstanding, fully paid and nonassessable at the time of
such occurrence: (a) the Shares as to which Options may be granted under the
Plan; and (b) the Shares then subject to each outstanding Option. Upon any
occurrence described in this Section 4.2, the total Option Price under each then
outstanding Option shall remain unchanged but shall be apportioned ratably over
the increased or decreased number of Shares subject to the Option.

        4.3  Adjustments for Certain Distributions of Property. If
UnitedGlobalCom shall at any time distribute with respect to its Stock assets or
securities of other persons (excluding cash dividends or distributions payable
out of capital surplus and dividends or other distributions referred to in
Section 4.2 or 4.4), then the Option Price of outstanding Options shall be
adjusted to reflect the fair market value of the assets or securities
distributed, UnitedGlobalCom shall provide for the delivery upon exercise of
such Options of cash in an amount equal to the fair market value of the assets
or securities distributed or a combination of such actions shall be taken, all
as determined by the Committee in its discretion. Fair market value of the
assets or securities distributed for this purpose shall be as determined by the
Committee.

        4.4  Distributions of Capital Stock and Indebtedness. If UnitedGlobalCom
shall at any time distribute with respect to its Stock shares of its capital
stock (other than Stock) or evidences of indebtedness, then a proportionate part
of such capital stock and evidences of indebtedness shall be set aside for each
outstanding Option and, upon the exercise of such Option, delivered to the
Option Holder.

        4.5  No Rights as Stockholder. An Option Holder shall have none of the
rights of a stockholder with respect to the Shares subject to an Option until
such Shares are transferred to the Option Holder upon the exercise of such
Option. Except as provided in this Article IV, no adjustment shall be made for
dividends, rights or other property distributed to stockholders (whether
ordinary or extraordinary) for which the record date is prior to the date such
Shares are so transferred.

        4.6  Fractional Shares. No adjustment or substitution provided for in
this Article IV shall require UnitedGlobalCom to issue a fractional share. The
total substitution or adjustment with respect to each Option shall be limited by
deleting any fractional share.

        4.7  Determination by the Committee, Etc. Adjustments under this
Article IV shall be made by the Committee, whose determinations with regard
thereto shall be final and binding.


ARTICLE V

PARTICIPATION


        5.1  In General. In accordance with the provisions of the Plan, the
Committee shall, in its sole discretion, select Option Holders from among
Eligible Employees and Eligible Consultants to whom Options would be granted and
shall specify the number of Shares subject to each Option and whether the Shares
subject to such Option are Class A Stock or Class B Stock subject to each Option
and such other terms and conditions of each Option as the Committee may deem
necessary or desirable and consistent with the terms of the Plan. Eligible
Employees shall be selected from the employees of the Company who are performing
services in the management, operation and growth of the Company, and contribute,
or are expected to contribute, to the achievement of long-term corporate
objectives. Eligible

4

--------------------------------------------------------------------------------

Consultants shall be selected from the consultants and other individuals who
provide services to the Company with respect to the operation and growth of the
Company and who contribute, or are expected to contribute, to the achievement of
long-term corporate objectives. Eligible Employees and Eligible Consultants may
be granted from time-to-time one or more Options. The grant of each such Option
shall be separately approved by the Committee, and receipt of one such Option
shall not result in automatic receipt of any other Option. Upon determination by
the Committee that an Option is to be granted to an Eligible Employee or
Eligible Consultant, written notice shall be given to such person, specifying
the terms, conditions, rights and duties related thereto.

        5.2  Maximum Share Grant. The maximum number of Shares of Class A Stock
and Class B Stock in the aggregate that may be subject to all Options granted to
an Option Holder in a calendar year is 5,000,000 Shares.


ARTICLE VI

STOCK OPTIONS


        6.1  Grant of Options to Eligible Employees and Eligible Consultants.
Coincident with or following designation for participation in the Plan, Eligible
Employees and Eligible Consultants may be granted one or more Options. The
Committee in its sole discretion shall designate whether an Option is an
Incentive Option or a Non-Qualified Option. Incentive Stock Options may be
granted only to Eligible Employees. The Committee may grant both an Incentive
Option and a Non-Qualified Option to an Eligible Employee at the same time or at
different times. Incentive Options and Non-Qualified Options, whether granted at
the same time or at different times, shall be deemed to have been awarded in
separate grants and shall be clearly identified, and in no event shall the
exercise of one Option affect the right to exercise any other Option or affect
the number of shares for which any other Option may be exercised. An Option
shall be considered as having been granted on the date specified in the grant
resolution of the Committee.

        6.2  Option Certificates. Each Option granted under the Plan shall be
evidenced by a written stock option certificate or agreement (an "Option
Certificate") issued by UnitedGlobalCom in the name of the Option Holder and in
such form as may be approved by the Committee. The Option Certificate shall
incorporate and conform to the terms and conditions set forth herein as well as
such other terms and conditions that are not inconsistent as the Committee may
consider appropriate in each case.

        6.3  Certain Option Terms. Options granted pursuant to the Plan shall
have terms and conditions consistent with the following in addition to the terms
and conditions set forth elsewhere herein:

(a)Number of Shares. Each Option Certificate shall state that it covers a
specified number of shares of Stock and state whether the Stock covered is
Class A Stock or Class B Stock, all as determined by the Committee.

(b)Price. Each Option shall have an Option Price that is determined by the
Committee. Incentive Stock Options shall have an Option Price that is equal to
or greater than the Fair Market Value of the Stock on the date the Option is
granted.

(c)Duration of and Exercise of Options. Each Option Certificate shall state the
period of time, determined by the Committee, within which the Option may be
exercised by the Option Holder (the "Option Period"). The Option Period must
end, in all cases, not more than ten years from the date the Option is granted.
Each Option shall become exercisable (vest) over such period of time, as
determined by the Committee.

(d)Termination of Employment or Service, Death, Disability, Etc. The Committee
may specify the period after which an Option may be exercised following
termination of the employment of an Eligible Employee or termination of
relationship with an Eligible Consultant. The effect of

5

--------------------------------------------------------------------------------

this subsection 6.3(d) shall be limited to determining the consequences of a
termination and nothing in this subsection 6.3(d) shall restrict or otherwise
interfere with the Company's discretion with respect to the termination of any
person's employment or other relationship. If the Committee does not so specify,
the following shall apply:

(i)If the employment or consulting relationship of an Option Holder by or with
the Company terminates for any reason other than death or Disability within six
months after the date the Option is granted or if the employment or consulting
relationship of the Option Holder by or with the Company is terminated within
the Option Period for cause, as determined by the Company, the Option shall
thereafter be void for all purposes. As used in this subsection 6.3(d), "cause"
shall mean a gross violation, as determined by the Company, of the Company's
established policies and procedures.

(ii)If the employment or consulting relationship of the Option Holder terminates
because the Option Holder becomes Disabled within the Option Period, the Option
may be exercised by the Option Holder (or, in the case of his death after
becoming disabled, by those entitled to do so under his will or by the laws of
descent and distribution) within one year following such termination (if
otherwise within the Option Period), but not thereafter. In any such case, the
Option may be exercised only as to the Shares as to which the Option had become
exercisable on or before the date of termination because of Disability.

(iii)If the Option Holder dies within the Option Period, while employed by the
Company, while a consultant to the Company or within the three-month period
referred to in (iv) below, the Option may be exercised by those entitled to do
so under his will or by the laws of descent and distribution within one year
following the his death (if otherwise within the Option Period), but not
thereafter. In any such case the Option may be exercised only as to the Shares
as to which the Option had become exercisable on or before the date of the
Option Holder's death.

(iv)If the employment or consulting relationship of the Option Holder by or with
the Company terminates within the Option Period for any reason other than for
cause, Disability or death, and such termination occurs more than six months
after the Option is granted, any Incentive Option may be exercised by the Option
Holder within three months following the date of such termination (if otherwise
within the Option Period), but not thereafter, and any Non-Qualified Option may
be exercised by the Option Holder within one year following the date of such
termination (if otherwise within the Option Period), but not thereafter.





(e)Consideration for Grant of Option. The Committee may require each Eligible
Employee who is granted an Option to agree to remain in the employment of the
Company, at the pleasure of the Company, for a continuous period of at least six
months after the date an Option is granted, at the salary rate or other
compensation in effect on the date of such agreement or at such changed rate as
may be fixed, from time to time, by the Company. Nothing in this paragraph shall
offset or impair the Company's right to terminate the employment of any
employee. The Committee may require each Eligible Consultant who is granted an
Option to agree to comply with all of the terms and conditions or specified
terms and conditions of the agreement between such Eligible Consultant and the
Company. If an Option Holder violates any such agreement, UnitedGlobalCom may,
in its sole discretion, rescind the transfer of any Shares to the Option Holder
pursuant to the exercise of any portion of the Option. Upon notice of any such
rescission, the Option Holder will deliver promptly to the Company certificates
representing the Shares, duly endorsed for transfer to the Company.

6

--------------------------------------------------------------------------------

(f)Exercise, Payments, Etc. (i)Manner of Exercise. The method for exercising
each Option granted hereunder shall be by delivery to UnitedGlobalCom of written
notice specifying the number of Shares with respect to which such Option is
exercised. The purchase of such Shares shall take place at the principal offices
of UnitedGlobalCom within thirty days following delivery of such notice, at
which time the Option Price of the Shares shall be paid in full by any of the
methods set forth below or a combination thereof. Except as set forth in the
next sentence, the Option shall be exercised when the Option Price for the
number of shares as to which the Option is exercised is paid to UnitedGlobalCom
in full. If the Option Price is paid by means of a broker's loan transaction
described in subsection 6.3(f)(ii)(D), in whole or in part, the closing of the
purchase of the Stock under the Option shall take place (and the Option shall be
treated as exercised) on the date on which, and only if, the sale of Stock upon
which the broker's loan was based has been closed and settled, unless the Option
Holder makes an irrevocable written election, at the time of exercise of the
Option, to have the exercise treated as fully effective for all purposes upon
receipt of the Option Price by UnitedGlobalCom regardless of whether or not the
sale of the Stock by the broker is closed and settled. A properly executed
certificate or certificates representing the Shares shall be delivered to or at
the direction of the Option Holder upon payment therefor. If Options on less
than all shares evidenced by an Option Certificate are exercised,
UnitedGlobalCom shall deliver a new Option Certificate evidencing the Option on
the remaining shares upon delivery of the Option Certificate for the Option
being exercised.

(ii)Manner of Payment. The exercise price shall be paid by any of the following
methods or any combination of the following methods at the election of the
Option Holder, or by any other method approved by the Committee upon the request
of the Option Holder:

(A)in cash;

(B)by certified check, cashier's check or other check acceptable to the Company,
payable to the order of UnitedGlobalCom;

(C)by delivery to UnitedGlobalCom of certificates representing the number of
shares then owned by the Option Holder, the Fair Market Value of which equals
the purchase price of the Stock purchased pursuant to the Option, properly
endorsed for transfer to UnitedGlobalCom; provided however, that no Option may
be exercised by delivery to UnitedGlobalCom of certificates representing Stock,
unless such Stock has been held by the Option Holder for more than six months or
such other period as specified by the Committee; for purposes of this Plan, the
Fair Market Value of any shares of Stock delivered in payment of the purchase
price upon exercise of the Option shall be the Fair Market Value as of the
exercise date; the exercise date shall be the day of delivery of the
certificates for the Stock used as payment of the Option Price; or

(D)by delivery to UnitedGlobalCom of irrevocable instructions to a broker to
deliver to UnitedGlobalCom promptly the amount of the proceeds of the sale of
all or a portion of the Stock or of a loan from the broker to the Option Holder
required to pay the Option Price.



(g)Date of Grant. An Option shall be considered as having been granted on the
date specified in the grant resolution of the Committee.

7

--------------------------------------------------------------------------------

(h)Withholding. (i)Non-Qualified Options. Upon exercise of an Option, the Option
Holder shall make appropriate arrangements with the Company to provide for the
amount of additional withholding required by Sections 3102 and 3402 of the Code
and applicable state income tax laws, including payment of such taxes through
delivery of shares of Stock or by withholding Stock to be issued under the
Option, as provided in Article X.

(ii)Incentive Options. If an Option Holder makes a disposition (as defined in
Section 424(c) of the Code) of any Stock acquired pursuant to the exercise of an
Incentive Option prior to the expiration of two years from the date on which the
Incentive Option was granted or prior to the expiration of one year from the
date on which the Option was exercised, the Option Holder shall send written
notice to the Company at the Company's principal place of business of the date
of such disposition, the number of shares disposed of, the amount of proceeds
received from such disposition and any other information relating to such
disposition as the Company may reasonably request. The Option Holder shall, in
the event of such a disposition, make appropriate arrangements with the Company
to provide for the amount of additional withholding, if any, required by
Sections 3102 and 3402 of the Code and applicable state income tax laws.

        6.4  Restrictions on Incentive Options.

(a)Initial Exercise. The aggregate Fair Market Value of the Shares with respect
to which Incentive Options are exercisable for the first time by an Option
Holder in any calendar year, under the Plan or otherwise, shall not exceed
$100,000. For this purpose, the Fair Market Value of the Shares shall be
determined as of the date of grant of the Option.

(b)Ten Percent Stockholders. Incentive Options granted to an Option Holder who
owns, directly and indirectly (within the meaning of Section 424(d) of the
Code), 10% or more of the total combined voting power of all classes of stock of
UnitedGlobalCom shall have an Option Price equal to 110% of the Fair Market
Value of the Shares on the date of grant of the Option and the Option Period for
any such Option shall not exceed five years.

        6.5  Shareholder Privileges. No Option Holder shall have any rights as a
shareholder with respect to any shares of Stock covered by an Option until the
Option Holder becomes the holder of record of such Stock, and no adjustments
shall be made for dividends or other distributions or other rights as to which
there is a record date preceding the date such Option Holder becomes the holder
of record of such Stock, except as provided in Article IV.

        6.6  Shares Subject to Option. The Committee may in its sole and
absolute discretion, amend a previously granted Option (provided that such
Option was granted after December 3, 2001) to provide that the shares of Stock
covered by such Option shall be Class B Stock or that, upon exercise of the
Option, the Option Holder will be issued shares of Class B Stock in lieu of
shares of Class A Stock. Such amendment may be made in whole or in part with
respect to the number of shares of Stock underlying the Option. Notwithstanding
the foregoing, no such amendment shall be effective without the consent of the
Option Holder.

        All other terms of the Option shall remain in effect. If an Option is
amended pursuant to the first sentence of this section, the number of shares of
Class A Stock that are no longer covered by the Option or that were not issued
upon exercise of the Option shall again be available for grant under the Plan,
and the number of shares of Class B Stock that are covered by the Option or that
are issued upon exercise of the Option shall reduce the number of shares of
Class B Stock available for grant under the Plan.

8

--------------------------------------------------------------------------------



ARTICLE VII

CHANGE IN CONTROL; CORPORATE REORGANIZATION


        7.1  Change in Control.

(a)If a Change in Control (as defined below) occurs under (c)(i) below without
the prior approval of at least a majority of the members of the Board
unaffiliated with such person or under (c)(ii) below, all Options shall become
exercisable in full, regardless of whether all conditions of exercise relating
to length of service have been satisfied and shall remain so, whether or not
Option Holder remains an employee or consultant of the Company.

(b)If a Change in Control (as defined below) occurs under (c)(i) below with the
prior approval of at least a majority of the members of the Board unaffiliated
with such person and (i) the Option Holder's employment is terminated within six
(6) months after such Change of Control or (ii) the Option Holder is assigned
duties materially different in any respect to such Option Holder's duties,
authority or responsibilities prior to such Change of Control, all Options shall
become exercisable in full, regardless of whether all conditions of exercise
relating to length of service have been satisfied and shall remain so, whether
or not Option Holder remains an employee or consultant of the Company.

(c)"Change in Control" is deemed to have occurred if (i) a person (as such term
is used in Section 13(d) of the Exchange Act) becomes the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act) of shares of UnitedGlobalCom
having more than 50% of the total number of votes that may be cast for the
election of directors of UnitedGlobalCom and after such acquisition such person
has the ability, through share ownership contract or otherwise, to elect persons
constituting a majority of the Board; or (ii) individuals who constitute the
directors of UnitedGlobalCom at the beginning of a 24-month period (together
with any new or replacement directors as approved by a vote of at least a
majority of the members of the Board in office immediately prior to such period
and of the new and replacement directors so approved) cease to constitute at
least 2/3 of all directors at any time during such period; provided, however,
any increased ownership by Liberty Media Corporation or its wholly-owned
subsidiaries pursuant to the terms set forth in that certain Agreement dated as
of May 25, 2001, among UnitedGlobalCom, Liberty Media Corporation and Liberty
Media International, Inc., shall not be deemed a Change in Control for purposes
of this Plan.

        7.2  Reorganization. If a Change in Control has not occurred and one of
the following events has occurred and if the notice required by Section 7.3
shall have first been given, the Plan and all Options then outstanding hereunder
shall automatically terminate and be of no further force and effect whatsoever,
without the necessity for any additional notice or other action by the Board or
UnitedGlobalCom: (a) the merger or consolidation of UnitedGlobalCom with or into
another corporation (other than a consolidation or merger in which
UnitedGlobalCom is the continuing corporation and which does not result in any
reclassification or change of outstanding shares of stock; or (b) the sale or
conveyance of the property of UnitedGlobalCom as an entirety or substantially as
an entirety (other than a sale or conveyance in which UnitedGlobalCom continues
as holding company of an entity or entities that conduct the business or
business formerly conducted by UnitedGlobalCom); or (c) the dissolution or
liquidation of UnitedGlobalCom.

        7.3  Required Notice. At least 30 days' prior written notice of any
event described in Section 7.2 shall be given by UnitedGlobalCom to each Option
Holder, unless in the case of the events described in clauses (a) or (b) of
Section 7.2, UnitedGlobalCom, or the successor or purchaser, as the case may be,
shall make adequate provision for the assumption of the outstanding Options or
the substitution of new options for the outstanding Options on terms comparable
to the outstanding Options, except that the Option Holder shall have the right
thereafter to purchase the kind and amount of securities or

9

--------------------------------------------------------------------------------


property or cash receivable upon such merger, consolidation, sale or conveyance
by a holder of the number of Shares that would have been receivable upon
exercise of the Option immediately prior to such merger, consolidation, sale or
conveyance (assuming such holder of Stock failed to exercise any rights of
election and received per share the kind and amount received per share by a
majority of the non-electing shares). The provisions of this Article VII shall
similarly apply to successive mergers, consolidations, sales or conveyances.
Such notice shall be deemed to have been given when delivered personally to an
Option Holder or when mailed to an Option Holder by registered or certified
mail, postage prepaid, at such Option Holder's address last known to the
Company.

        7.4  Acceleration of Exercisability. Option Holders notified in
accordance with Section 7.3 may exercise their Options at any time before the
occurrence of the event requiring the giving of notice (but subject to
occurrence of such event), regardless of whether all conditions of exercise
relating to length of service have been satisfied.


ARTICLE VIII

EMPLOYMENT; TRANSFERABILITY


        8.1  Service. Nothing contained in the Plan or in any Option granted
under the Plan shall confer upon any Option Holder any right with respect to the
continuation of his employment by, or consulting relationship with, the Company,
or interfere in any way with the right of the Company, subject to the terms of
any separate employment agreement or other contract to the contrary, at any time
to terminate such services or to increase or decrease the compensation of the
Participant from the rate in existence at the time of the grant of an Option.
Whether an authorized leave of absence, or absence in military or government
service, shall constitute a termination of service shall be determined by the
Committee at the time of its occurrence.

        8.2  Other Employee Benefits. The amount of any compensation deemed to
be received by an Option Holder as a result of the exercise of an Option shall
not constitute "earnings" with respect to which any other employee benefits of
such person are determined, including without limitation benefits under any
pension, profit sharing, life insurance or salary continuation plan.

        8.3  Transferability.

(a)General Rule: No Lifetime Transfers. An Option shall not be transferable by
the Option Holder except by will or pursuant to the laws of descent and
distribution. An Option shall be exercisable during the Option Holder's lifetime
only by him or her, or in the event of Disability or incapacity, by his or her
guardian or legal representative. The Option Holder's guardian or legal
representative shall have all of the rights of the Option Holder under this
Plan.

(b)InterVivos Transfer to Certain Family Members. The Committee may, however,
provide at the time of grant or thereafter that the Option Holder may transfer a
Non-Qualified Option to a member of the Option Holder's immediate family, a
trust of which members of the Option Holder's immediate family are the only
beneficiaries, or a partnership of which members of the Option Holder's
immediate family or trusts for the sole benefit of the Option Holder's immediate
family are the only partners (the "InterVivos Transferee"). Immediate family
means the Option Holder's spouse, issue (by birth or adoption), parents,
grandparents, siblings (including half brothers and sisters and adopted
siblings) and nieces and nephews. No transfer shall be effective unless the
Option Holder shall have notified the Company of the transfer in writing and has
furnished a copy of the documents that effect the transfer to the Company. The
InterVivos Transferee shall be subject to all of the terms of this Plan and the
Option, including, but not limited to, the vesting schedule, termination
provisions, and the manner in which the Option may be exercised. The Committee
may require the Option Holder and the InterVivos Transferee to enter into an
appropriate agreement with the Company providing for,

10

--------------------------------------------------------------------------------

among other things, the satisfaction of required tax withholding with respect to
the exercise of the transferred Option and the satisfaction of any Stock
retention requirements applicable to the Option Holder, together with such other
terms and conditions as may be specified by the Committee. Except to the extent
provided otherwise in such agreement, the InterVivos Transferee shall have all
of the rights and obligations of the Option Holder under this Plan; provided
that the InterVivos Transferee shall not have any Stock withheld to pay
withholding taxes pursuant to Section 10.2 unless the agreement referred to in
the preceding sentence specifically provides otherwise.

(c)No Transfer of ISOs. During the Option Holder's lifetime the Option Holder
may not transfer an Incentive Option under any circumstances.

(d)No Assignment. No right or interest of any Option Holder in an Option granted
pursuant to the Plan shall be assignable or transferable during the lifetime of
the Option Holder, either voluntarily or involuntarily, or be subjected to any
lien, directly or indirectly, by operation of law, or otherwise, including
execution, levy, garnishment, attachment, pledge or bankruptcy, except as set
forth above.


ARTICLE IX

GENERAL RESTRICTIONS


        9.1  Investment Representations. UnitedGlobalCom may require any person
to whom an Option is granted, as a condition of exercising such Option, to give
written assurances in substance and form satisfactory to UnitedGlobalCom and its
counsel to the effect that such person is acquiring the Stock for his own
account for investment and not with any present intention of selling or
otherwise distributing the same, and to such other effects as UnitedGlobalCom
deems necessary or appropriate in order to comply with Federal and applicable
state securities laws. Legends evidencing such restrictions may be placed on the
Stock certificates.

        9.2  Compliance with Securities Laws. Each Option shall be subject to
the requirement that, if at any time counsel to UnitedGlobalCom shall determine
that the listing, registration or qualification of the shares subject to such
Option upon any securities exchange or under any state or federal law, or the
consent or approval of any governmental or regulatory body, is necessary as a
condition of, or in connection with, the issuance or purchase of shares
thereunder, such Option may not be accepted or exercised in whole or in part
unless such listing, registration, qualification, consent or approval shall have
been effected or obtained on conditions acceptable to the Committee. Nothing
herein shall be deemed to require UnitedGlobalCom to apply for or to obtain such
listing, registration or qualification.

        9.3  Changes in Accounting Rules. Except as provided otherwise at the
time an Option is granted, notwithstanding any other provision of the Plan to
the contrary, if, during the term of the Plan, any changes in the financial or
tax accounting rules applicable to Options shall occur which, in the sole
judgment of the Committee, may have a material adverse effect on the reported
earnings, assets or liabilities of the Company, the Committee shall have the
right and power to modify as necessary, any then outstanding and unexercised
Options as to which the applicable services or other restrictions have not been
satisfied.


ARTICLE X

WITHHOLDING


        10.1 Withholding Requirement. UnitedGlobalCom's obligations to deliver
shares of Stock upon the exercise of any Option shall be subject to the Option
Holder's satisfaction of all applicable federal, state and local income and
other tax withholding requirements.

11

--------------------------------------------------------------------------------

        10.2 Withholding With Stock. At the time the Committee grants an Option
or at any time thereafter, it may, in its sole discretion, grant the Option
Holder an election to pay all such amounts of tax withholding, or any part
thereof, by electing (a) to have UnitedGlobalCom withhold from shares otherwise
issuable to the Option Holder, shares of Stock having a value equal to the
amount required to be withheld or such lesser amount as may be elected by the
Option Holder; provided however, that the amount of Stock so withheld shall not
exceed the minimum amount required to be withheld under the method of
withholding that results in the smallest amount of withholding, or (b) to
transfer to UnitedGlobalCom a number of shares of Stock that were acquired by
the Option Holder more than six months prior to the transfer to UnitedGlobalCom
and that have a value equal to the amount required to be withheld or such lesser
amount as may be elected by the Option Holder. All elections shall be subject to
the approval or disapproval of the Committee. The value of shares of Stock to be
withheld shall be based on the Fair Market Value of the Stock on the date that
the amount of tax to be withheld is to be determined (the "Tax Date"). Any such
elections by Option Holders to have shares of Stock withheld for this purpose
will be subject to the following restrictions:

(a)All elections must be made prior to the Tax Date.

(b)All elections shall be irrevocable.

(c)If the Option Holder is an officer or director of UnitedGlobalCom within the
meaning of Section 16 of the 1934 Act ("Section 16"), the Option Holder must
satisfy the requirements of such Section 16 and any applicable Rules thereunder
with respect to the use of Stock to satisfy such tax withholding obligation.


ARTICLE XI

MISCELLANEOUS


        11.1 Expiration. The Plan shall terminate whenever the Board adopts a
resolution to that effect. If not sooner terminated by the Board, the Plan shall
terminate and expire on June 1, 2003. After termination, no additional Options
shall be granted under the Plan, but the Company shall continue to recognize
Options previously granted.

        11.2 Amendments, Etc. The Board may from time to time amend, modify,
suspend or terminate the Plan. Nevertheless, no such amendment, modification,
suspension or termination shall, without the consent of the Option Holder,
impair any Option previously granted under the Plan or deprive any Option Holder
of any Shares that he may have acquired through or as a result of the Plan.

        11.3 Treatment of Proceeds. Proceeds from the sale of Stock pursuant to
Options granted under the Plan shall constitute general funds of
UnitedGlobalCom.

        11.4 Section Headings. The section headings are included herein only for
convenience, and they shall have no effect on the interpretation of the Plan.

        11.5 Severability. If any article, section, subsection or specific
provision is found to be illegal or invalid for any reason, such illegality or
invalidity shall not affect the remaining provisions of the Plan, and the Plan
shall be construed and enforced as if such illegal and invalid provision had
never been set forth in the Plan.

        11.6 Gender and Number. Except when otherwise indicated by the context,
the masculine gender shall include the feminine gender, and the definition of
any term herein in the singular shall also include the plural.

12

--------------------------------------------------------------------------------


        Amended and Restated as of January 30, 2002.

    UNITEDGLOBALCOM, INC.
    a Delaware corporation
 
 
By:
 
/s/  ELLEN P. SPANGLER      

--------------------------------------------------------------------------------

Senior Vice President and Secretary

13

--------------------------------------------------------------------------------



QuickLinks


EXHIBIT 10.17



TABLE OF CONTENTS
UNITEDGLOBALCOM, INC. 1993 STOCK OPTION PLAN (as amended and restated effective
January 30, 2002)
ARTICLE I INTRODUCTION
ARTICLE II DEFINITIONS
ARTICLE III PLAN ADMINISTRATION
ARTICLE IV STOCK SUBJECT TO THE PLAN
ARTICLE V PARTICIPATION
ARTICLE VI STOCK OPTIONS
ARTICLE VII CHANGE IN CONTROL; CORPORATE REORGANIZATION
ARTICLE VIII EMPLOYMENT; TRANSFERABILITY
ARTICLE IX GENERAL RESTRICTIONS
ARTICLE X WITHHOLDING
ARTICLE XI MISCELLANEOUS
